DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oded et al. (EP 2987926).
  	Per claim 1, Oded et al. teach a debris filter (Fig. 18; 232, 231) for an automatic swimming pool cleaner (10) formed of or including metal, carbon fibers, or composite materials ([0110]).
 	Per claim 2, formed of at least one solid sheet of metal in which openings have been created ([0110]).
  	Per claim 3, comprising a frame (105) to which the sheet of metal is attached (Fig. 18).
  	Per claim 4, in which the openings are of non-uniform size, shape, or density ([0111]).

  	Per claim 8, Oded et al. teach a debris filter for an automatic swimming pool cleaner formed of or including a sheet of metal, carbon fibers, or composite materials ([0110]), with the sheet comprising first and second regions, each of the first and second regions ([0111])including a plurality of openings, with the plurality of openings included in the first region being of different size than the plurality of openings included in the second region ([0111]).
 	Per claim 9, Oded et al. teach an automatic swimming pool cleaner comprising:
a.    a source of motive power ([0108]) for movement within a swimming pool; and
b.    a debris filter (20) comprising:
i.    a frame (105) sufficiently rigid to retain its shape in use; and
ii.    a mesh (231, 232) attached to the frame and (B) comprising at least one sheet of metal defining first and second regions in which openings exist (Fig. 18), with at least some openings of the first region differing in size, shape, or density from at least some openings of the second region ([0111]).
  	Per claim 10, Rosagen et al. teach a method of cleaning a swimming pool, comprising:

b. causing water of the swimming pool to enter the debris filter through the openings for filtering and thereafter to exit the debris filter to return, directly or indirectly, to the swimming pool ([0115]).
Per claim 11, in which the openings are of non-uniform size, shape, or density ([0111]).
Per claim 12, in which the at least one solid sheet of metal defines first and second regions (Fig. 18), with at least some openings of the first region differing in size from at least some openings of the second region ([0111]).
Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Correa (US 2014/0014140).
  	Per claim 1, Correa teaches a debris filter (50, 52) for an automatic swimming pool cleaner (10) formed of or including metal, carbon fibers, or composite materials ([0055]).
   	Per claim 10, Correa teaches a method of cleaning a swimming pool, comprising:
a. introducing into the swimming pool an automatic swimming pool cleaner comprising a debris filter (50, 52) comprising at least one solid sheet of metal in which openings have been formed ([0055); and
.
Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleischhacker (AT 510277).
  	Per claim 1, Fleischhacker teaches a debris filter (page 1, last paragraph) for an automatic swimming pool cleaner (Fig. 1; page 1, last paragraph) formed of or including metal, carbon fibers, or composite materials (page 2, last paragraph).
   	Per claim 10, Fleischhacker teaches a method of cleaning a swimming pool, comprising:
a. introducing into the swimming pool an automatic swimming pool cleaner comprising a debris filter (page 1, last paragraph) comprising at least one solid sheet of metal in which openings have been formed (page 2, last paragraph); and
b. causing water of the swimming pool to enter the debris filter through the openings for filtering and thereafter to exit the debris filter to return, directly or indirectly, to the swimming pool (via line 14).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stellrecht (DE 3333633).
  	Stellrecht teaches a debris filter (page 1, last paragraph) for an automatic swimming pool cleaner (Fig. 1; page 1, last paragraph) formed of or including metal, carbon fibers, or composite materials (page 2, last paragraph).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Oded et al. (‘926) in view of Bratten (US 4,957,630).
Per claim 6, Oded et al. do not disclose in which the sheet of metal is attached to the frame by overmolding or gluing.
Oded et al. disclose the step in which a sheet of metal (38) is attached to a frame (58) by overmolding or gluing (col. 3, lines 13-15; Fig. 7) in order to, for example, easily and efficiently provide support/reinforcement to the thin sheet metal.
Accordingly, it would have been readily obvious for the skilled artisan to modify the method of Oded et al. such that it includes a step in which the sheet of metal is attached to the frame by overmolding or gluing in order to, for example, easily and efficiently provide support/reinforcement to the thin sheet metal. 
  	Per claim 7, Oded et al. do not disclose in which the openings are formed by applying a corrosive chemical to a screen placed atop the sheet of metal.
  	Bratten discloses providing a step in which the openings are formed by applying a corrosive chemical to a screen placed atop the sheet of metal (abstract) in order to, for example, easily and efficiently create a filter.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165.  The examiner can normally be reached on M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
03/17/21